        Case: 1:20-cv-03613 Document #: 1 Filed: 06/19/20 Page 1 of 8 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

JOEL BYRD, JOHN A. PERKOVICH,                        )
JOSEPH J. WRIGHT, LOUIS J. GORDON,                   )
MICHAEL KEELE, PEDRO LUNA,                           )
and ROBERT J. COOPER, and                            )
all others similarly situated,                       )
                                                     )
               Plaintiffs,                           )
                                                     )
                       v.                            )       Case No.
                                                     )
CHICAGO TRANSIT AUTHORITY,                           )
                                                     )
               Defendants.                           )




                                          COMPLAINT

        Plaintiffs Joel Byrd, John A. Perkovich, Joseph J. Wright, Louis J. Gordon, Michael Keele,

Pedro Luna, Robert J. Cooper and all others similarly situated, by and through their attorneys,

Amanda Clark and Matthew Pierce of Asher, Gittler & D’Alba, Ltd., complain of Chicago Transit

Authority, and, in so doing, allege as follows:

                                        Nature of Action

        1.     This is an action to recover unpaid overtime compensation and other relief under

the Fair Labor Standards Act, as amended (“the Act”), 29 U.S.C. §§ 207, 216, and the Illinois

Minimum Wage Law (“IMWL”), 820 ILCS 105/4, et seq.

                                     Jurisdiction and Venue

        2.     Jurisdiction for this action is conferred upon this Court by 28 U.S.C. §§ 1331, 1337.

This Court has supplemental jurisdiction over Plaintiffs’ state law claim pursuant to 28 U.S.C. §

1367.
       Case: 1:20-cv-03613 Document #: 1 Filed: 06/19/20 Page 2 of 8 PageID #:2




        3.      Venue in this district is proper under 28 U.S.C. §1391(b) and (c) because the

unlawful employment practices occurred in this district and Defendants have their place of

business in this judicial district.

                                              Parties

        4.      At all relevant times, Plaintiffs, and all others similarly situated, are or were

“employees” of Defendants within meaning of Section 203(e) of the Act, 29 U.S.C. § 203(e).

        5.      At all relevant times, Plaintiffs, and all others similarly situated, are or were

“employees” of Defendants within the meaning of Section 3(d) of the IMWL, 820 ILCS 105/3(d).

        6.      Plaintiffs bring this action on behalf of themselves and all other employees

similarly situated pursuant to 29 U.S.C. § 216(b). Copies of Plaintiffs’ consent forms are attached

hereto and contemporaneously filed herewith.

        7.      Defendant Chicago Transit Authority is a municipal corporation operating a mass

transit system in the City of Chicago located in the geographical territory subject to this Court’s

jurisdiction. Defendant Chicago Transit Authority is a “public agency” as that term is defined in

Section 203(x) of the Act, 29 U.S.C. § 203(x).

        8.      Defendant was, and at all times hereinafter mentioned has been, an “employer” of

Plaintiffs, and all others similarly situated, within the meaning of Section 203(d) of the Act, 29

U.S.C. 203(d), and, as such, is subject to the provisions of Section 7 of the Act, 29 U.S.C. § 207.

        9.      Defendant is or was, and at all times hereinafter mentioned has been, an “employer”

of Plaintiffs and all others similarly situated within the meaning of Section 3(d) of the IMWL, 820

ILCS 1056/3(c).




                                                 2
       Case: 1:20-cv-03613 Document #: 1 Filed: 06/19/20 Page 3 of 8 PageID #:3




        10.      At all relevant times, Defendant has been and is an “enterprise engaged in

commerce or in the production of goods for commerce” and is a public agency engaged in public

activities for purposes of Section 203(s) of the Act, 29 U.S.C. § 203(s).

        11.      At all relevant times, Plaintiffs’ wages, hours and terms and conditions of

employment were contained in collective bargaining agreements between the Defendant and

various labor organizations (“Plaintiffs’ Unions”).

        12.      At all relevant times, Plaintiffs’ Unions were members of the Chicago Transit

Authority Trades Coalition (“Coalition”), which consists of a total of eleven unions whose

members perform trade work for the Chicago Transit Authority, and which bargains with

Defendant to set wages, hours and working conditions for the members of those locals.1

        13.       At all relevant times in which he worked for Defendant, Joel Byrd, was employed

as a maintainer and was a member of International Brotherhood of Electrical Workers, Local 9.

        14.      At all relevant times in which he worked for Defendant, Plaintiff Joseph J. Wright

worked as a Foreman and a member of International Brotherhood of Electrical Workers, Local 9.

        15.      At all relevant times in which he worked for Defendant, Plaintiff John A. Perkovich

was employed as a Foreman and a member of Carpenters Union, Local 1027.

        16.      At all relevant times in which he worked for Defendant, Louis J. Gordon, was

employed as a lineman and was a member of International Brotherhood of Electrical Workers,

Local 9.




1
 The members of the Coalition are as follows: International Brotherhood of Boilermakers, Local 1247; International
Union of Bricklayers, District Council 1; United Brotherhood of Carpenters, Local 1027; International Brotherhood
of Electrical Workers, Local 9; International Brotherhood of Electrical Workers, Local 134; International
Association of Machinists, District 8; International Association of Machinists, Automobile Mechanics, Local 701;
Painters District Council #14; Pipe Fitters, Local 597; Plumbers Local 130; Sheet Metal Workers Local 73.


                                                        3
       Case: 1:20-cv-03613 Document #: 1 Filed: 06/19/20 Page 4 of 8 PageID #:4




        17.     At all relevant times in which he worked for Defendant, Michael Keele, was

employed as an escalator mechanic and was a member of International Brotherhood of Electrical

Workers, Local 134.

        18.     At all relevant times in which he worked for Defendant, Pedro Luna, was employed

as a maintainer and was a member of International Brotherhood of Electrical Workers, Local 9.

        19.     At all relevant times in which he worked for Defendant, Robert J. Cooper, was

employed as a maintainer and was a member of International Brotherhood of Electrical Workers,

Local 9.

        20.     At all relevant times, Plaintiffs worked hours in excess of the applicable overtime

threshold under Section 7(k) of the Act, and became entitled to receive one and one-half times

their regular rates of pay for all such excess hours under the Act.

                                             Count I
              (Failure to Pay Overtime in Violation of the Fair Labor Standards Act)

        21.     Plaintiffs reallege and restate Paragraphs 1 through 20 of the Complaint as if set

forth fully herein.

        22.     The Coalition negotiated collective bargaining language providing for Shift

Differential Pay as follows, in relevant part:

           SHIFT DIFFERENTIAL

        Employees whose shift starts during the 1530--2330 evening window period will
        receive a ten (10%) percent shift differential for all hours worked during such times.
        Employees whose shift starts during the 2330--0700 night window period will
        receive a fifteen (15%) percent shift differential for all hours worked during such
        times. An employee whose shift starts during the 1530—2330 evening window
        period, and ends during the 2330—0700 night window period will receive the shift
        differential corresponding to the window period during which the majority of his
        or her hours are worked. In the event that a shift contains equal numbers of hours
        applicable to both window periods, the higher shift differential shall apply to all
        hours worked in that schedule. Additionally, an employee whose shift starts prior
        to the evening shift window period, or whose shift starts during the night shift



                                                  4
       Case: 1:20-cv-03613 Document #: 1 Filed: 06/19/20 Page 5 of 8 PageID #:5




       period and extends into the day shift, shall receive the appropriate shift differential
       for all hours worked on that shift if at least 50% of the employee’s shift is worked
       during the evening or night window period as the case may be.

       23.     The collective bargaining agreement for Carpenters Union, Local 1027 contains the

above-referenced shift differential provision negotiated by the Coalition in Article 2.5(F).

       24.     The collective bargaining agreement for International Brotherhood of Electrical

Workers contains the above-referenced shift differential provision negotiated by the Coalition in

Article 3.4(Y)(2).

       25.     The collective bargaining agreement for the Plumbers Union, Local 130 contains

the above-referenced shift differential language negotiated by the Coalition in Article 2.5(F).

       26.     All of the collective bargaining agreements negotiated by the Coalition on behalf

of its union affiliates contain the above-referenced shift differential language. Thus, employees

who are members of the unions affiliated with the Coalition and who are similarly situated to

Plaintiffs are subject to the above-referenced shift differential language.

       27.     At all relevant times, Plaintiffs, and all similarly situated employees, performed

work during the evening and/or night window period.

       28.     Within the last three (3) years, Plaintiffs worked hours in excess of the applicable

overtime threshold under Section 7(k) of the Act, and became entitled to receive one and one-half

times their regular rates of pay for all such excess hours under the Act.

       29.     At all relevant times within the last three (3) years, and at times in which Plaintiffs

satisfied the applicable overtime threshold mandated by Section 7(k) of the Act, Defendant did not

include Shift Differential Pay in the calculation of the “regular rate of pay” for such employees as

that term is defined in Section 207(e) of the Act, 29 U.S.C. § 207(e), for purposes of determining

the overtime amounts owed to each such employee.




                                                  5
         Case: 1:20-cv-03613 Document #: 1 Filed: 06/19/20 Page 6 of 8 PageID #:6




          30.   The Shift Differential Pay amounts constitute “remuneration for employment paid

to, or on behalf of, the employee” and, as such, should be included in the calculation of each

employee’s “regular rate of pay” as that term is defined in Section 207(e) of the Act, 29 U.S.C. §

207(e).

          31.   Defendant’s failure to include Shift Differential Pay amounts in the calculation of

the “regular rate of pay” for Plaintiffs and all other similarly situated employees over the last three

years for purposes of determining overtime payments to those employees, constitutes a violation

of Sections 207 and 215(a)(2) of the Act, 29 U.S.C. §§ 207 and 215(a)(2).

          32.   By failing and refusing to compensate Plaintiffs and other similarly situated

employees at a rate not less than one-and-one-half (1-1/2) times their “regular rate of pay” for

hours worked in excess of the statutory threshold, Defendant has violated Sections 207 and

215(a)(2) of the Act, 29 U.S.C. §§ 207, 215(a)(2).

          33.   Defendant’s violations of the Act were willful in that Defendant’s failure to pay

proper overtime compensation was done knowingly and intentionally in violation of the Act or

with reckless disregard for Defendant’s obligations under the Act.

          WHEREFORE, Plaintiffs pray that judgment be entered against Defendants as follows:

          A:    A declaratory judgment finding that Defendants willfully violated Sections 207 and

215(a)(2) of the Act, 29 U.S.C. §§ 207 and 215(a)(2).

          B:    A money judgment against Defendants for all sums, which may be found to be due

to Plaintiffs as compensatory damage, interest, liquated damages, attorneys’ fees and costs.

          C:    An order directing all other and additional relief deemed just and proper by the

Court.




                                                  6
       Case: 1:20-cv-03613 Document #: 1 Filed: 06/19/20 Page 7 of 8 PageID #:7




                                              Count II
              (Failure to Pay Overtime in Violation of the Illinois Minimum Wage Law)

        34.      Plaintiffs reallege and restate Paragraphs 1 through 33 of the Complaint as if set

forth fully herein.

        35.      Within the last three (3) years, Plaintiffs worked hours in excess of the forty(40)-

hour threshold set forth under Section 4a of the IMWL, 820 ILCS 105/4a, and, as such, became

entitled to receive one and one-half times their regular rates of pay for all such excess hours under

the IMWL.

        36.      At all relevant times within the last three (3) years, and at times in which Plaintiffs

satisfied the applicable overtime threshold mandated by Section 4a of the IMWL, Defendant did

not include Shift Differential Pay in the calculation of the “regular rate” of pay for such employees

as that term is used in Section 4a of the IMWL, for purposes of determining the overtime amounts

owed to each such employee.

        37.      The Shift Differential Pay amounts constitute remuneration for employment paid

to, or on behalf of, the employee and “wages” under Section 3 of the IMWL, and, as such, should

be included in the calculation of each employee’s “regular rate” of pay as that term is used in

Section 4a of the IMWL, 820 ILCS 105/4a.

        38.      Defendant’s failure to include Shift Differential Pay amounts in the calculation of

the “regular rate” of pay for Plaintiffs and all other similarly situated employees over the last three

years for purposes of determining overtime payments to those employees, constitutes a violation

of Section 4a of the IMWL, 820 ILCS 105/4a.

        39.      By failing and refusing to compensate Plaintiffs and other similarly situated

employees at a rate not less than one-and-one-half (1-1/2) times their “regular rate” of pay for




                                                   7
      Case: 1:20-cv-03613 Document #: 1 Filed: 06/19/20 Page 8 of 8 PageID #:8




hours worked in excess of forty (40) per week, Defendant has violated Section 4a of the IMWL,

820 ILCS 105/4a.

       WHEREFORE, Plaintiffs, and all others similarly situated, pray that judgment be entered

against Defendant as follows:

              A.      A declaratory judgment finding that Defendant willfully violated Section 4a

of the IMLW, 820 ILCS 105/4a.

              B.      A money judgment against Defendant for all sums which may be found to

be due to Plaintiffs, and all other similarly situated employees, as compensatory damages, treble

damages, damages in the amount of 5% of the amount of any underpayments for each month

following the date of payment during which such underpayments remain unpaid, attorneys’ fees

and costs.

              C.      An order directing all other and additional relief deemed just and proper by

the Court.

                                       JURY DEMAND

       Plaintiffs hereby demand a trial by jury.



Respectfully submitted,

/s/ Amanda R. Clark
Amanda R. Clark
Matthew J. Pierce
Counsel for Plaintiffs
ASHER, GITTLER & D’ALBA, LTD.
200 W. Jackson Blvd. Suite 720
Chicago, Illinois 60606
312/263-1500 (phone)
312/263-1520 (fax)
arc@ulaw.com
mjp@ulaw.com




                                                   8
